Exhibit 10(b)

UNION PACIFIC CORPORATION

GRANT NOTICE FOR 2013 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION

﻿

FOR GOOD AND VALUABLE CONSIDERATION, Union Pacific Corporation (the “Company”),
hereby grants to Participant named below (for purposes hereof, references herein
to “you” or “your” shall refer to such Participant) the nonqualified stock
option (the “Option”) to purchase any part or all of the number of shares of its
common stock, par value $2.50 (the “Common Stock”), that are covered by this
Option, as specified below, at the Exercise Price per share specified below and
upon the terms and subject to the conditions set forth in this Grant Notice, the
Union Pacific Corporation 2013 Stock Incentive Plan (the “Plan”) the Standard
Terms and Conditions (the “Standard Terms and Conditions”) adopted under such
Plan and provided to you, and, if applicable, the Union Pacific Corporation Key
Employee Continuity Plan (the “Key Employee Continuity Plan”) and the Policy for
Recoupment of Incentive Compensation, each as amended from time to time.  In
addition, if you become eligible for and entitled to severance benefits under a
broad-based severance pay policy of the Company that include waiver of the
vesting period and/or extension of the exercise period with respect to the
Option (the “Severance Policy”), the Option also shall be subject to the terms
of such Severance Policy. 

This Option is granted pursuant to the Plan and is subject to and qualified in
its entirety by the Standard Terms and Conditions.

﻿

 

Name of Participant:

FIRST_NAME  LAST_NAME

ID: EMPLOYEE_ID

Grant Date:

2/6/2020

Grant Number:

OPTION_NUMBER

Number of Shares of Common Stock covered by Option:

X,XXX

Exercise Price Per Share:

$XXX.XX

Expiration Date:

2/6/2030

Vesting Schedule:

Shares                      Vest Date

X,XXX                     2/6/2021

X,XXX                     2/6/2022

X,XXX                     2/6/2023

﻿

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended.

﻿

By electronically accepting this Option,  you acknowledge that you have received
and read, and agree that this Option shall be subject to, the terms of this
Grant Notice, the Plan, the Standard



--------------------------------------------------------------------------------

 

 

Terms and Conditions and, if applicable, the Key Employee Continuity Plan and/or
the Severance Plan (including, but not limited to, the Key Employee Continuity
Plan’s or Severance Policy’s requirement, if any, that you execute a general
release of employment-related claims) and the Policy for Recoupment of Incentive
Compensation.  You also hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to applicable securities laws) regarding the Company and the
Subsidiaries, the Plan, and the Option via Company website or other electronic
delivery.

﻿

YOU HAVE ONE HUNDRED AND EIGHTY (180) DAYS FROM THE GRANT DATE SET FORTH IN THIS
GRANT NOTICE TO ELECTRONICALLY ACCEPT THIS AWARD AND THE STANDARD TERMS AND
CONDITIONS.  IF YOU DO NOT ACCEPT THIS AWARD AND THE STANDARD TERMS AND
CONDITIONS IN THE APPLICABLE 180 DAY PERIOD, YOU WILL FORFEIT THE NONQUALIFIED
STOCK OPTION THAT IS THE SUBJECT OF THIS AWARD.





2

 

--------------------------------------------------------------------------------

 

 



UNION PACIFIC CORPORATION

STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTION

﻿

These Standard Terms and Conditions apply to the Option granted pursuant to the
Union Pacific Corporation 2013 Stock Incentive Plan, as amended from time to
time (the “Plan”), which is identified as nonqualified stock option and is
evidenced by a Grant Notice that specifically refers to these Standard Terms and
Conditions.  In addition to these Standard Terms and Conditions, the Option
shall be subject to the terms of the Plan and, if applicable, the Key Employee
Continuity Plan, the Severance Policy and/or the Policy for Recoupment of
Incentive Compensation, each as amended from time to time, which are
incorporated into these Standard Terms and Conditions by this
reference.  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.  For purposes of these Standard Terms and
Conditions and the Grant Notice, any reference to the Company (as defined below)
shall include a reference to any Subsidiary.  Additionally, for purposes of
these Standard Terms and Conditions, references in these Standard Terms and
Conditions to “you” or “your” shall refer to the Participant named in the Grant
Notice provided to said Participant herewith (the “Grant Notice”), and such
Participant’s heirs and beneficiaries.

﻿

By electronically accepting the grant of the Option and these Standard Terms and
Conditions, you acknowledge and agree to be bound by the following, which will
survive your termination from employment and the vesting or forfeiture of the
Option:

﻿

﻿

OPTION

﻿

1.



TERMS OF OPTION

Union Pacific Corporation (the “Company”), has granted to you a nonqualified
stock option (the “Option”) to purchase up to the number of shares of the
Company’s common stock (the “Common Stock”), set forth in the Grant Notice.  The
exercise price per share and the other terms and conditions of the Option are
set forth in the Grant Notice, these Standard Terms and Conditions, the Plan
and, if applicable, the Key Employee Continuity Plan, the Severance Policy
and/or the Policy for Recoupment of Incentive Compensation, each as amended from
time to time.

2.



NONQUALIFIED STOCK OPTION

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

3.



EXERCISE OF OPTION

The Option shall not be exercisable as of the Grant Date set forth in the Grant
Notice.  After the Grant Date, to the extent not previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
Conditions, the Plan and, if applicable, the Key Employee Continuity Plan, the
Severance Policy and/or the Policy for



3

 

--------------------------------------------------------------------------------

 

 

Recoupment of Incentive Compensation, the Option shall be exercisable only to
the extent it becomes vested, as described in the Grant Notice, these Standard
Terms and Conditions, the terms of the Plan and, if applicable, the Key Employee
Continuity Plan, the Severance Policy and/or the Policy for Recoupment of
Incentive Compensation, to purchase up to that number of shares of Common Stock
as set forth in the Grant Notice, provided that (except as may be provided
otherwise in Section 4 below) you remain employed with the Company and do not
experience a termination of employment. 

The exercise price (the “Exercise Price”) of the Option is set forth in the
Grant Notice.  The Company shall not be obligated to issue any shares of Common
Stock until you have paid the total Exercise Price for that number of shares of
Common Stock.  To exercise the Option (or any part thereof), you must deliver to
the Company appropriate notice specifying the number of whole shares of Common
Stock you wish to purchase accompanied by valid payment in the form of (i) a
check, (ii) an attestation form confirming your current ownership of whole
shares of Common Stock equal in value to the total Exercise Price for that
number of shares of Common Stock, and/or (iii) an authorization to sell shares
equal in value to the total Exercise Price for that number of shares of Common
Stock.  Notices and authorizations shall be delivered and all checks shall be
payable to the Company’s third party stock plan administrator, or as otherwise
directed by the Company.

Fractional shares may not be exercised.  Shares of Common Stock will be issued
as soon as practicable after exercise.  Notwithstanding the above, for
administrative or other reasons, including, but not limited to the Company’s
determination that exercisability of the Option would violate any federal, state
or other applicable laws, the Company may from time to time suspend your ability
to exercise an Option for limited periods of time, which suspensions shall not
change the period in which the Option is exercisable, except as otherwise
provided in the Plan.

4.



EXPIRATION OF OPTION

Except as otherwise may be provided by the Committee consistent with the terms
of the Plan, the Option shall expire and cease to be exercisable as of the
earlier of (a) the Expiration Date set forth in the Grant Notice or (b) the date
specified below in Sections 4A through 4I, as applicable.

A.



If your termination of employment is by reason of death or you are determined to
be disabled under the provisions of the Company’s long-term disability plan,
then any vesting period with respect to the Option shall be deemed to be
satisfied and the Option shall become fully vested and exercisable (by you or
your estate, beneficiary or legal representative, as the case may be) at the
date of such termination of employment or the first day on which you are
determined to be disabled under such long-term disability plan, as the case may
be, until the date that is five (5) years following the date of such termination
of employment or the first day of disability as determined under such long-term
disability plan, as the case may be.



4

 

--------------------------------------------------------------------------------

 

 

B.



If you remain continuously employed with the Company until September 30, 2020,
(which shall include a period of time during which you are absent from active
employment in accordance with a leave of absence policy adopted by the Company),
and have a termination of employment at or after attaining 62/10 Status as
defined below in this Section 4B, then the Option shall be exercisable in
accordance with and at the times it becomes vested, as described in the Grant
Notice, notwithstanding your termination of employment with the Company, until
the date that is five (5) years following the date of such termination of
employment. “62/10 Status” as to a Participant means attaining: (i) age 62; and
(ii) at least 10 years of vesting service. For this purpose, vesting service
shall be calculated by applying the rules for determining “Vesting Service”
under the Pension Plan for Salaried Employees of Union Pacific Corporation and
Affiliates (“UPC Pension Plan”), regardless of whether you were ever a
participant in the UPC Pension Plan.

C.



In the event of a Change in Control that occurs prior to your termination of
employment, in which the acquiring or surviving company in the transaction does
not assume or continue the Option upon the Change in Control, any vesting period
with respect to the Option shall be deemed to be satisfied and the Option shall
become fully vested and exercisable (provided that the Option may be canceled
upon the consummation of the Change in Control without payment of any additional
consideration if the exercise price of the Option is less than the consideration
per Share payable to shareholders of the Company in such Change in Control) and
you may exercise the Option not assumed or continued until the date that is five
(5) years following the date of such Change in Control.  If you terminate
employment following such Change in Control for a reason described in 4G, any
unexercised portion of the Option shall be immediately forfeited and canceled as
of the date of such termination of employment.

D.



If you terminate employment and at the time of such termination of employment
you are “Retirement Eligible” (i.e., at least age 65 or at least age 55 with 10
or more years of vesting service (determined as provided in Section 4B, above)),
you may exercise any portion of the Option that is vested and exercisable at the
time of your termination of employment until the date that is five (5) years
following the date of such termination of employment.

E.



Except as provided in Section 4F hereof, in the event you terminate employment
with the Company prior to becoming Retirement Eligible, and as a result of such
termination of employment you are eligible for and entitled to payment of
severance benefits under the provisions of a Severance Policy that include
extension of the exercise period with respect to such Option, and provided you
satisfy the conditions of the Severance Policy, you may exercise any portion of
the Option that is vested and exercisable at the time of your termination of
employment until the date established under the Severance Policy, provided that
in no event will such date extend beyond the Expiration Date set forth in the
Grant Notice.

F.



If your employment is involuntarily terminated by the Company (other than a
termination as a result of disability, cause or gross misconduct) within two (2)
years



5

 

--------------------------------------------------------------------------------

 

 

following a Change in Control, any vesting period with respect to the Option
shall be deemed to be satisfied and you may exercise the Option upon the date of
such termination of employment, and the Option shall remain exercisable until
the date that is three (3) years following the date of such termination of
employment (or until the date that is five (5) years following the date of such
termination of employment, in the case of a termination of employment by reason
of your death or a termination of employment described in Section 4B or Section
4D hereof).  Furthermore, the Option exercise period shall be as described in
Section 4A in the event you are determined to be disabled under the provisions
of the Company’s long-term disability plan prior to your termination of
employment described in this Section 4F.

G.



Notwithstanding the foregoing Sections 4A through 4F, if you are an Eligible
Employee (within the meaning of the Key Employee Continuity Plan) in the Key
Employee Continuity Plan and incur a Severance (within the meaning of the Key
Employee Continuity Plan), the Option shall vest and be exercisable in
accordance with the terms and conditions of the Key Employee Continuity Plan.

﻿

H.



Except as otherwise provided in the foregoing Sections 4A through 4G: (i) you
may exercise any portion of the Option that is vested and exercisable at the
time of your termination of employment until the date that is three (3) months
following the date of such termination of employment; and (ii) any portion of
the Option that is not vested and exercisable at the time of such termination of
employment shall be forfeited and canceled as of the date of such termination of
employment.

﻿

I.



Notwithstanding any other provision of this Section 4, if your employment is
terminated by the Company for deliberate, willful or gross misconduct, the
unexercised portion of the Option, whether or not then vested and exercisable,
shall be immediately forfeited and canceled as of the date of such termination
of employment.

﻿

﻿

﻿

PROTECTION OF CONFIDENTIAL INFORMATION AND TRADE SECRETS

﻿

5.



CONFIDENTIAL INFORMATION AND TRADE SECRETS

You acknowledge that the Company regards certain information relating to its
business and operations as confidential.  This includes all confidential and
proprietary information concerning the assets, business or affairs of the
Company or any customers thereof ("Confidential Information").  You further
acknowledge that the Company has certain information that derives economic value
from not being known to the general public or to others who could obtain
economic value from its disclosure or use, which the Company takes reasonable
efforts to protect the secrecy of ("Trade Secrets").

﻿



6

 

--------------------------------------------------------------------------------

 

 

6.



TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS

You acknowledge that you developed or have had and will in the future continue
to have access to one or more of the following types of Confidential Information
or Trade Secrets: information about rates or costs; customer or supplier
agreements and negotiations; business opportunities; scheduling and delivery
methods; business and marketing plans; financial information or plans;
communications within the attorney-client privilege or other privileges;
operating procedures and methods; construction methods and plans; proprietary
computer systems design, programming or software; strategic plans; succession
plans; proprietary company training programs; employee performance, compensation
or benefits; negotiations or strategies relating to collective bargaining
agreements and/or labor disputes;  and policies and internal or external claims
or complaints regarding personal injuries, employment laws or policies,
environmental protection, or hazardous materials.  You agree that any
unauthorized disclosures by you to any third party of such Confidential
Information or Trade Secrets would constitute gross misconduct.

Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act
of 2016, you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a Trade Secret that (x) is made (i)
in confidence to a federal, state or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (y) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

7.



AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION

You agree to not, unless you received prior written consent from the senior
human resources officer or such other person designated in writing by the
Company (hereinafter collectively referred to as the "Sr. HR Officer"), or
unless ordered by a court or government agency, (i) divulge, use, furnish or
disclose to any subsequent employer or, except to the extent necessary to
perform your job responsibilities with the Company, any other person, whether or
not a competitor of the Company, any Confidential Information or Trade Secrets,
or (ii) retain or take with you when you leave the Company any property of the
Company or any documents (including any electronic or computer records) relating
to any Confidential Information or Trade Secrets.

8.



PRIOR NOTICE OF EMPLOYMENT, ETC

(i)  You acknowledge that if you become an employee, contractor, or consultant
for any other person or entity engaged in the Business of the Company as defined
in Section 11, this would create a substantial risk that you would,
intentionally or unintentionally, disclose or rely upon the Company’s
Confidential Information or Trade Secrets for the benefit of the other person or
entity to the detriment of the Company.  You further acknowledge that such
disclosures would be particularly damaging if made shortly after you leave the
Company.  You agree that while you are employed by or working for the Company
and for a period of one (1) year after you leave the Company, before accepting
any employment or affiliation with another person or entity you will give
written notice to the Sr. HR Officer of your intention to accept such employment
or affiliation.  You also agree to confer in



7

 

--------------------------------------------------------------------------------

 

 

good faith with the Sr. HR Officer concerning whether your proposed employment
or affiliation could reasonably be expected to be performed without improper
disclosure of Confidential Information or Trade Secrets.

﻿

(ii)  If you and the Sr. HR Officer are unable to reach agreement on this issue,
you agree to submit this issue to arbitration as set forth in Section 14 below,
for final resolution.  You cannot begin to work for another person or entity
engaged in the Business of the Company as defined in Section 11, until the Sr.
HR Officer or an arbitrator has determined that such employment could reasonably
be expected to be performed without improper disclosure of the Company’s
Confidential Information or Trade Secrets.

9.



NON-SOLICITATION OF CUSTOMERS

You agree that during employment with the Company, and for a period of one (1)
year following your departure from the Company, you will not (directly or in
association with others or otherwise) call on or solicit any of the Company’s
customers with whom you had personal contact during the period from the Grant
Date of this Option until such Option has fully vested (or, if earlier, the date
your employment with the Company ceased), for the purpose of providing the
customers with goods and/or services similar in nature to those provided by the
Company in its Business as defined below. 

10.



NON-SOLICITATION OF EMPLOYEES

You agree that during employment with the Company, and for a period of one (1)
year following your departure from the Company, you will not (directly or
indirectly, in association with others or otherwise), participate in hiring or
attempting to hire away a Company employee or contractor, or induce or encourage
any employees or contractors of the Company to terminate their relationship with
the Company, without prior written consent of the Sr. HR Officer.

11.



NON-COMPETITION

You agree that during employment with the Company, and for a period of one (1)
year following your departure from the Company, you will not
(directly or indirectly, in association with others or otherwise) engage in any
activity which is the same or substantially the same as or competitive with the
Business (as defined below) including, without limitation, engagement as an
officer, director, proprietor, employee, partner, manager, member, investor
(other than as a holder of less than 2% of the outstanding capital stock of a
publicly traded corporation), guarantor, consultant, advisor, agent, sales
representative or other participant, in any market in which the Company conducts
its Business.  For purposes of these Standard Terms and Conditions, the term
“Business” means the transportation of goods in interstate commerce and related
services in or through or for any state in which the Company or any of its
affiliates provides such services directly or indirectly and any other activity
that supports such operations including by the way of example but not
limitation, marketing, information systems, logistics, technology development or
implementation, terminal services and any other activity of the Company or any
of its affiliates.  This Section 11 is not intended to prevent you from engaging
in any activity that is not substantially the same as or competitive with the
Business. 



8

 

--------------------------------------------------------------------------------

 

 

12.



INJUNCTIVE RELIEF

You agree that each of the restraints contained herein is necessary for the
protection of the goodwill, Confidential Information, Trade Secrets and other
legitimate interests of the Company; that each and every one of these restraints
is reasonable in respect to subject matter, length of time and geographic area;
and that these restraints, neither individually nor in the aggregate, will not
prevent you from obtaining other suitable employment during the period in which
you are bound by such restraints.  You further acknowledge that, if you breach
any of the covenants contained in Sections 5, 6, 7, 8, 9, 10 or 11, the damage
to the Company would be irreparable.  You therefore agree that the Company, in
addition to any other remedies available to it, including, without limitation,
the remedies set forth in Sections 13 and 14, shall be entitled to injunctive
relief against your breach or threaten breach of said covenants.  You and the
Company further agree that, in the event that any one or more of the provisions
of Sections 5, 6, 7, 8, 9, 10 or 11 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being overly broad
as to time and/or scope, such provision shall be deemed to be modified to permit
its enforcement to the maximum extent permitted by law.

13.



VIOLATION OF PROMISES

You agree that if you violate any one or more of your promises set forth in
Sections 5, 6, 7, 8, 9, 10 or 11, then, in lieu of or in addition to any other
remedies available to Company as permitted by applicable law, the Option, to the
extent then unexercised, whether vested or unvested, shall be immediately
forfeited and cancelled.  If at any time the Committee or Sr. HR Officer
notifies (the date such notice is provided, the “Notice Date”) the Company that
they believe that you have violated any one or more of the promises set forth in
Sections 5, 6, 7, 8, 9, 10 or 11, the vesting of your Option may be suspended
pending a determination of whether you violated any such provision by a tribunal
specified in Section 14 and 16 below.  In addition, in lieu of or in addition to
any remedy provided for in Section 12, at any time the Company may seek in any
such proceeding that you be required to immediately deliver to the Company an
amount (in cash or in shares of Common Stock) equal to the market value (on the
date of exercise) of any shares of Common Stock acquired on exercise of the
Option less the exercise price paid for such shares acquired by you upon
exercise of the Option at any time during the three (3) full fiscal years
preceding the Notice Date.  You agree that you will deliver such shares of
Common Stock (or the fair market value thereof) to the Company on such terms and
conditions as may be required by the Company.  You further agree that the
Company will be entitled to enforce this repayment obligation by all legal means
available, including, without limitation, to set off the market value of any
such shares of Common Stock against any amount that might be owed to you by the
Company.





9

 

--------------------------------------------------------------------------------

 

 



GENERAL

﻿

14.



DISPUTE RESOLUTION

You and the Company each agree that any controversy, claim, or dispute arising
out of or relating to these Standard Terms and Conditions or arising out of or
relating to your employment relationship with the Company or any of its
affiliates, the termination of such relationship, or your conduct following the
termination of such relationship, shall be resolved by binding arbitration
before a neutral arbitrator on an individual basis only, and not in any form of
class, collective, or private attorney general representative proceeding.  By
way of example only, claims subject to this agreement to arbitrate include
claims litigated under federal, state and local statutory or common law, such as
the Family Medical Leave Act, the Age Discrimination in Employment Act of 1967,
Older Workers Benefit Protection Act of 1990,, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1990, the Americans with Disabilities Act, the
Federal Employers Liability Act, the Federal Railway Safety Act, the Worker
Adjustment and Retraining Notification Act, the Genetic Information
Nondiscrimination Act, the law of contract and the law of tort.  You and the
Company each agree that such claims may be brought in an appropriate
administrative forum, but at the point at which you or the Company seek a
judicial forum to resolve the matter, this agreement for binding arbitration
becomes effective, and you and the Company each hereby knowingly and voluntarily
waive any right to have any such dispute tried and adjudicated by a judge or
jury.

﻿

The parties will submit the dispute, within 30 business days following service
of notice of such dispute by one party on the other, to the American Arbitration
Association (AAA) for prompt resolution in Salt Lake City, Utah, under its rules
for employment disputes. There shall be a single arbitrator, chosen in
accordance with such rules, who at such time shall be on AAA’s Judicial Panel.
The decision of the arbitrator will be final and binding upon the parties, and
judgment may be entered thereon in accordance with applicable law in any court
having jurisdiction. The arbitrator shall have the authority to make an award of
monetary damages and interest thereon. The arbitrator shall have no authority to
award, and the parties hereby waive any right to seek or receive, specific
performance or an injunction, punitive or exemplary damages. The arbitrator will
have no authority to order a modification or amendment of these Standard Terms
and Conditions. The arbitrator shall have the authority to award costs of
arbitration, including reasonable attorney’s fees, to the prevailing party, but
in the absence of such award the parties shall bear their own attorney and
filing fees, unless otherwise agreed upon mutually by the parties or required by
law.  The Company shall bear the cost of the arbitrator’s fees.

﻿

Notwithstanding the foregoing, the Company may seek to enforce the employee
covenants set forth in Sections 5, 6, 7, 8, 9, 10, 11 or 13 above, in any court
of competent jurisdiction as set forth in Section 16 below.





10

 

--------------------------------------------------------------------------------

 

 



15.



SEVERABILITY

If any provision of these Standard Terms and Conditions is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of these Standard Terms and Conditions shall remain in force and
effect.

16.



CHOICE OF LAW; JURISDICTION

All questions pertaining to the construction, regulation, validity, and effect
of these Standard Terms and Conditions shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws
doctrine.  With respect to any claim or dispute involving your grant of the
Option and/or these Standard Terms and Conditions that is not subject to
arbitration pursuant to Section 14 hereof, you and the Company each hereby
consent and submit to the personal jurisdiction and venue of any state or
federal court located in the county of Salt Lake City within the State of Utah
and, recognizing the appropriateness of the State of Utah for any such matters
due to the Company being incorporated in Utah, you and the Company hereby agree
and consent to the state and federal courts located in the county of Salt Lake
City within the State of Utah as the sole and exclusive forum for resolution of
any and all claims, causes of action or disputes arising out of or related to
your grant of the Option and these Standard Terms and Conditions (including all
terms incorporated by reference into these Standard Terms and
Conditions).   With respect to employees who are subject to California law,
Sections 8(ii), 9 and 11 shall not apply.

17.



AMENDMENTS

The Plan and these Standard Terms and Conditions may be amended or altered by
the Committee or the Company’s Board of Directors to the extent provided in the
Plan.

18.



RESTRICTIONS ON RESALES OF SHARES ACQUIRED PURSUANT TO OPTION EXERCISE

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by you or
other subsequent transfers by you of any Common Stock issued as a result of the
exercise of the Option, including without limitation (a) restrictions under an
insider trading policy, (b) restrictions designed to delay and/or coordinate the
timing and manner of sales by you and other optionholders and (c) restrictions
as to the use of a specified brokerage firm for such resales or other transfers.

19.



INCOME TAXES

The Company shall not deliver shares of Common Stock in respect of the exercise
of any Option unless and until you have made satisfactory arrangements to pay or
otherwise satisfy all applicable tax withholding obligations.  Unless you pay
the tax withholding obligations to the Company by cash or check in connection
with the exercise of the Option, tax withholding may be effected, at the
Company’s option, by withholding Common Stock issuable in connection with the
exercise of the Option (provided that shares of Common Stock may be withheld
only to the extent that such tax withholding will not result in adverse
accounting



11

 

--------------------------------------------------------------------------------

 

 

treatment for the Company).  You acknowledge that the Company shall have the
right to deduct any taxes required to be withheld by law in connection with the
exercise of the Option from any amounts payable by it to you (including, without
limitation, future cash wages).

20.



NON-TRANSFERABILITY OF OPTION

﻿

You understand, acknowledge and agree that, except as permitted under the Plan,
you may not assign or transfer the Option to anyone other than by will or the
laws of descent and distribution and the Option shall be exercisable only by you
during your lifetime or, following your death, by your beneficiary.  The Company
may cancel your Option if you attempt to assign or transfer it in a manner
inconsistent with this Section 19.  Your beneficiaries and anyone claiming an
interest in the Option through you are subject to all of the terms and
conditions applicable to you, other than the covenants set forth in Sections 5,
6, 7, 8, 9, 10 and 11.

﻿

21.



CLAWBACK AND RECOUPMENT

﻿

If you are or become a Covered Person under the Company’s Policy for Recoupment
of Incentive Compensation, you agree that your Option, and shares issuable upon
exercise of the Option, are subject to recoupment, including in connection with
a financial restatement or any detrimental conduct, pursuant to and in
accordance with the Company’s Policy for Recoupment of Incentive Compensation,
as amended from time to time, and pursuant to any other policy the Company may
adopt pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act,
other applicable law, or stock exchange listing standard.  No recovery of
compensation under such a clawback policy shall be treated as an event giving
rise to a right to terminate employment for “good reason” or “constructive
termination” (or any similar term) under any agreement with the Company.

﻿

22.



LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither you (individually or as a member of a group) nor any beneficiary or
other person claiming under or through you shall have any right, title,
interest, or privilege in or to any shares of Common Stock allocated or reserved
for the purpose of the Plan or subject to the Grant Notice or these Standard
Terms and Conditions except as to such shares of Common Stock, if any, as shall
have been issued to such person upon exercise of the Option or any part of it,
which shares shall remain subject to the conditions set forth in these Standard
Terms and Conditions.  Nothing in the Plan, in the Grant Notice, these Standard
Terms and Conditions or any other instrument executed pursuant to the Plan shall
confer upon you any right to continue in the Company’s employ or service nor
limit in any way the Company’s right to terminate your employment at any time
for any reason.

23.



OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between you and the Company regarding the Option.  Any
prior agreements, commitments or negotiations concerning the Option are
superseded.



12

 

--------------------------------------------------------------------------------